Citation Nr: 0835924	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  07-16 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the veteran had a pending claim at the time of his 
death, for the purpose of determining a claim of entitlement 
to accrued benefits.


REPRESENTATION

Appellant represented by:	Grayson P. Van Horn, Attorney


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from January 1942 to December 
1945.  He died in September 2005.  The appellant is the 
veteran's daughter.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2006 decisional letter of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Muskogee, 
Oklahoma.

The issue (on the merits) of entitlement to accrued benefits 
based on a pending claim of entitlement to non-service 
connected pension and special monthly pension based on the 
need for regular aid and attendance is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify you if further action is required on your part.


FINDING OF FACT

A claim of entitlement to non-service connected pension and 
special monthly pension based on the need for regular aid and 
attendance was pending at the time of the veteran's death.


CONCLUSION OF LAW

A claim of entitlement to non-service connected pension and 
special monthly pension based on the need for regular aid and 
attendance was pending at the time of the veteran's death.  
38 U.S.C.A. §§ 5107, 5121 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.160, 3100 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Accrued benefits

Upon the death of a veteran, periodic monetary benefits to 
which he was entitled, on the basis of evidence in the file 
at the date of death (accrued benefits) and due and unpaid, 
may be paid to certain parties.  38 U.S.C.A. § 5121(a); 38 
C.F.R. § 3.1000(a).  [A revision to the law regarding accrued 
benefits claims, enacted by Congress and signed by the 
President as the Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 104, on December 16, 2003, amends 38 U.S.C.A. § 
5121(a) by repealing the two-year limit on accrued benefits 
so that a veteran's survivor may receive the full amount of 
award for accrued benefits; this revision relates to cases, 
such as this one, where the veteran's death occurred on or 
after the date of enactment, December 16, 2003.]  
Applications for accrued benefits must be filed within one 
year after the date of death.  38 U.S.C.A. § 5121(c).

Although the claim for accrued benefits under 38 U.S.C.A. § 
5121 is a matter separate from the veteran's claims, as it is 
based upon a separate statutory entitlement of the survivor 
for which an application must be filed in order to receive 
benefits, it is at the same time derivative of the veteran's 
claims, in that the claimant's entitlement is based upon the 
veteran's entitlement.  Zevalkink v. Brown, 6 Vet. App. 483 
(1994); aff'd, 102 F.3d 1236 (Fed. Cir. 1996).  

For a surviving child to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.  Jones v. West, 136 F.3d 1296, 
1299-1300 (Fed. Cir. 1998).

The term "pending claim" means an application, formal or 
informal, which has not been finally adjudicated.  38 C.F.R. 
§ 3.160(c).  The term "finally adjudicated claim" means an 
application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is earlier.  38 C.F.R. §§  
3.160(d).

In this case, the May 2006 RO decisional letter essentially 
denied the appellant's claim for accrued benefits on the 
basis that the veteran did not have a claim pending at the 
time of his death.  Thus, the question before the Board is 
whether the veteran had any pending claim at the time of his 
death.

In March 2005 the veteran filed 1) a VA Form 21-526, 
Veteran's Application for Compensation or Pension, 2) 
Assisted Living Information, and 3) a VA Form 21-0516-1, 
(Improved Pension Eligibility Verification Report (EVR).  

In an April 29, 2005 letter, the RO informed the veteran, in 
pertinent part, that a signature was needed on the Assisted 
Living Information form, and also informed the veteran as 
follows:

Complete all items checked in red on the 
enclosed VA Form 21-256, Veteran's 
Application for Compensation or Pension.  
Return the completed form to us.  Please 
do not use "N/A" to complete the 
financial portions of the form and do not 
leave any items blank.  If you do not 
have income of a specific type, put a 
"0" or write "NONE" in that block on 
the form.

In a July 8, 2005 decisional letter, the RO informed the 
veteran that due to the non-receipt of items discussed in the 
April 2005 letter, the claim was denied.  On a VA Form 21-
8947, Compensation and Pension Award, dated (authorized) on 
July 8, 2005, the RO stated that the reason for disallowance 
was FAILURE TO PROSECUTE.

On July 28, 2005 the veteran submitted a signed Assisted 
Living Information form and a private Medical Statement 
signed by T.O., M.D., examining physician.

The veteran died in September 2005, and in January 2006 the 
appellant submitted a timely application for dependency and 
indemnity compensation and accrued benefits.

In a May 2006 decisional letter, the RO denied the 
appellant's claim.  The May 2006 letter essentially noted 
that there was no claim pending at the time of the veteran's 
death.

The Board finds that the veteran did have a claim pending at 
the time of his death.  In this regard, the Board notes that 
subsequent to the July 8, 2005 decisional letter denying his 
claim, the veteran submitted evidence and information 
(received by VA on July 28, 2005) pertinent to his claim and 
(at least in part) responsive to some of the very information 
requested by the RO in the April 29, 2005 letter.  As such, 
by submitting the materials on July 28, 2005, the veteran was 
clearly manifesting an intent to pursue his claim.  More 
importantly, however, is the fact that the veteran's claim 
that was denied in July 2005 was not a "finally adjudicated 
claim" as defined by 38 C.F.R. § 3.160(d) (defining "finally 
adjudicated claim" as one that has been allowed or disallowed 
by the agency of original jurisdiction and become final by 
expiration of the one-year period after date of notice or by 
denial on appellate review).  As noted, the veteran died 
(September 2005) prior to the expiration of the one-year 
period after the date of notice of the July 2005 denial.  See 
also Taylor v. Nicholson, 21 Vet. App. 126 (2006).

As such, the Board finds that the claim of entitlement to 
non-service connected pension and special monthly pension 
based on the need for regular aid and attendance was pending 
at the time of the veteran's death.


ORDER

The claim of entitlement to non-service connected pension and 
special monthly pension based on the need for regular aid and 
attendance was pending at the time of the veteran's death.  
To that extent this appeal is granted.


REMAND

The Board has found that a claim of entitlement to non-
service connected pension and special monthly pension based 
on the need for regular aid and attendance was pending at the 
time of the veteran's death.  As the AOJ has not yet 
considered the underlying merits of the accrued benefits 
claim, and as VCAA notice has not been sent to the appellant, 
a remand for that action is now necessary.  Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
claimant has been prejudiced thereby).

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter with 
regard to the appellant's claim for 
entitlement to accrued benefits based on 
a pending claim of entitlement to non-
service connected pension and special 
monthly pension based on the need for 
regular aid and attendance in accordance 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  In particular, the appellant 
should be provided with (1) notice of 
what information or evidence is necessary 
to substantiate the claim; (2) notice of 
what subset of the necessary information 
or evidence, if any, that the claimant is 
to provide; and (3) notice of what subset 
of the necessary information or evidence, 
if any, that the VA will attempt to 
obtain.  She should also be advised that 
a disability rating and effective date 
will be assigned in the event of award of 
any benefit sought, consistent with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The AOJ should then adjudicate the 
issue of entitlement to accrued benefits 
based on a pending claim of entitlement 
to non-service connected pension and 
special monthly pension based on the need 
for regular aid and attendance.  If the 
benefit sought is not granted to the 
appellant's satisfaction, a supplemental 
statement of the case should be issued, 
and the appellant and her representative 
should be afforded the appropriate period 
to respond.  Thereafter, the case should 
be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


